                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       2:18cr242
                                              )       Electronic Filing
DONTE TAYLOR                                  )


                                   MEMORANDUM ORDER

       AND NOW, this 8th day of January, 2020, upon due consideration of defendant DONTE

TAYLOR's pro se motion for disclosure of Grand Jury Proceedings, IT IS ORDERED that [94]

the motion be, and the same hereby is, denied.

       It is well-settled that the disclosure of such proceedings is appropriate only under narrow

and compelling circumstances. And the record falls far short of demonstrating that such

circumstances are present. "As a matter of public policy, grand jury proceedings generally must

remain secret except where there is a compelling necessity." United States v. Minerd, 299 Fed.

Appx. 110, 111 (3d Cir. 2008) (quoting United States v. Procter & Gamble, 356 U.S. 677, 682

(1957)). The disclosure of grand jury testimony is authorized at a defendant’s request where "the

defendant shows that ‘a ground may exist to dismiss the indictment because of a matter that

occurred before the grand jury.’" Id. (quoting Fed. R. Crim. P. 6(e)(3)(E)(ii)). Otherwise, the

court has discretion to authorize such disclosure "preliminary to or in connection with a judicial

proceeding." United States v. McDowell, 888 F.2d 285, 289 (3d Cir. 1989) (quoting Fed. R.

Crim. P. 6(e)(3)(C)(i)). To obtain such testimony a party must show "a particularized need for

that information which outweighs the public interest in secrecy." McDowell, 888 F.2d at 289.

       Defendant has failed to establish either basis for disclosure. There is no foundation to

infer that matters that occurred before the grand jury will provide a basis for dismissal.

Similarly, the record does not present any reason for disclosure that would outweigh the public
interest in maintaining secrecy, let alone one that is compelling. Consequently, defendant's

request for such information must be denied.



                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge


cc:    Shanicka L. Kennedy, AUSA
       James J. Brink, Esquire
       Robert E. Mielnicki, Esquire

       United States Marshal

       (Via CM/ECF Electronic Mail)

       Donte Taylor
       DOC & POD Number 116155
       Allegheny County Jail
       950 2nd Ave.
       Pittsburgh, PA 15219-3100

       (Via United States Postal Service Mail)




                                                 2
